STEVENSON, Judge.
We reverse the final order of summary judgment on appeal as to counts II (breach of contract) and VI (theft) of appellant’s fifth amended complaint. We find that there are genuine issues of material fact concerning whether the alleged wrongful conduct took place after the parties executed a release and entered into a settlement agreement terminating their business relationship. See Pieter Bakker Mgmt., Inc. v. First Federal Savings & Loan Ass’n, 541 So.2d 1334 (Fla. 3d DCA), rev. denied, 549 So.2d 1014 (Fla.1989) (wrongful conduct occurring subsequent to the signing. of a general release may be actionable). In all other respects, the final order on appeal is affirmed.
Affirmed in part, reversed in part and remanded.
DELL and KLEIN, JJ., concur.